Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




TAMMY ROBERTSON,


                                    Appellant,

v.

LINDA VISTA VILLAGE
APARTMENTS, BROOKHOLLOW
HOLDINGS, L.P., BROOKHOLLOW
MANAGEMENT, L.L.C., OAKWOOD
PROPERTY COMPANY, STEPHEN W.
BAXTER, INC., BROOKINV,
BROOKGEN, STEPHEN BAXTER, and
DAVID WALLENSTEIN,

                                    Appellees. 

 

§

 

§

 

§


§

 §

 §

 §

 §

 §




No. 08-09-00072-CV

Appeal from

 County Court at Law No. 6

of El Paso County, Texas

(TC # 2006-757)



MEMORANDUM OPINION ON MOTION


	Pending before the Court is Appellant's motion to dismiss a portion of her appeal pursuant
to Tex.R.App.P. 42.1(a)(1) because Appellant no longer desires to prosecute the appeal.  The trial
court granted a summary judgment in favor of Stephen Baxter and David Wallenstein along with
several other defendants.  Appellees do not oppose the motion to dismiss.  We grant the motion and
dismiss the appeal as to Baxter and Wallenstein only.  Costs of are taxed against Appellant.  See
Tex.R.App.P. 42.1(d).  The appeal from the summary judgment granted in favor of the remaining
appellees will continue and the style will be changed to Tammy Robertson v. Linda Vista Village
Apartments, Brookhollow Holdings, L.P., Brookhollow Management, L.L.C. Oakwood Property
Company, Stephen W. Baxter, Inc., Brookinv, and Brookgen.  Delete Baxter and Wallenstein as
parties.

September 30, 2009					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.